Deen, Presiding Judge.
Billy Wayne Jacobs appeals his conviction of burglary, and his appointed counsel has filed an Anders motion. Jacobs now appears pro se, enumerates six errors, and has filed a brief.
1. Appointed counsel’s motion filed in accordance with Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967), and Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), is granted. Counsel has filed a brief raising points of law which might arguably support the appeal. Pursuant to the rulings in Anders and Bethay, we conducted an extensive examination of the record and transcript filed in this case in order to determine if the appeal is, in fact, frivolous. On the basis of that review, we have granted counsel’s motion to withdraw and find that the requirements of Anders and Bethay have been met, that no reversible error appears in the record and that a rational trier of fact could have found from the evidence presented at trial that the appellant was guilty beyond a reasonable doubt. Drayton v. State, 157 Ga. App. 872 (278 SE2d 758) (1981).
2. Appellant’s enumerations of error are all without merit. His first five are abandoned, as there is no citation to authority or argument to support them other than a general reference to the due process requirements of the Constitution. He does not state how or why this rule applies to this case. This court is unable to consider enumerations which are unsupported by argument or citation to authority. Morris v. State, 163 Ga. App. 118 (293 SE2d 866) (1982).
The sixth enumeration asserts the general grounds, which have been addressed in Division 1 above. Appellant has attempted to enlarge this enumeration by arguing ineffective assistance of counsel in his brief. Matters raised in a brief will not be considered when the issue is not enumerated as error. Dean v. State, 163 Ga. App. 29 (293 *455SE2d 492) (1982). As stated above, we have examined the entire record and find no error.
Decided July 13, 1983.
Billy W. Jacobs, pro se.
Lindsay A. Tise, Jr., District Attorney, Francis J. George, Assistant District Attorney, for appellee.

Judgment affirmed.


Banke and Carley, JJ., concur.